Citation Nr: 0732293	
Decision Date: 10/12/07    Archive Date: 10/23/07	

DOCKET NO.  06-38 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for residuals of a shell fragment wound to the right forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter






ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1947 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
VARO in St. Petersburg, Florida, that increased from 30 
percent to 40 percent the disability rating for the veteran's 
residuals of a shell fragment wound of the right forearm, 
effective July 21, 2005.

A review of the evidence of record reveals that the veteran 
was issued a statement of the case with regard to a claim for 
a total disability rating based on individual unemployability 
due to the severity of his service-connected fragment wound 
residuals in April 2007.  A notice of disagreement with this 
determination is not of record.

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006), this case has been 
advanced on the Board's docket for good cause shown.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran's dominant hand is his right hand.

3.  Manifestations of the right forearm disability include 
subjective complaints of pain, numbness, and weakness, X-ray 
evidence of shrapnel fragments throughout the elbow and 
forearm, and ulnar neuropathy.  The veteran takes medication 
for pain relief and is seen on periodic occasions for ongoing 
treatment and evaluation.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, but not 
more, for residuals of a shell fragment wound involving the 
right forearm are reasonably met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.124(a), Diagnostic Code 8516 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist a 
claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2007).

VA has a duty to notify a veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The Board concludes that letters 
dated in August 2005 and June 2006 adequately apprised the 
veteran of the information and evidence needed to 
substantiate his claim.  VA thus complied with the VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).

Additionally, in March 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those elements are:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with what notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform a veteran that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  It is the consensus opinion within VA that these 
requirements also apply to increased rating claims.  The 
Board notes that in this particular case VA has satisfied the 
aforementioned mandates.

VA also has a duty to assist a veteran in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (a) 
(the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim).  This duty includes assisting a veteran in obtaining 
records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A (setting forth Secretary's 
various duties to claimant).

The record shows the veteran was accorded specialty 
examinations with regard to the wound residuals involving the 
right forearm by VA in January 2006.  Also, VA medical 
records have been obtained and associated with the claims 
file.  At the hearing before the undersigned in July 2007, 
the veteran testified that all his treatment was with VA 
(Transcript, page 3).  The Board notes the veteran had the 
opportunity to provide testimony on his own behalf at the 
aforementioned hearing in July 2007.  A transcript of the 
hearing proceedings is of record and has been reviewed.

Based on the foregoing, particularly with a substantial grant 
of the benefit sought, the Board finds that VA fulfilled its 
VCAA duties to notify and assist the veteran, and thus, no 
additional assistance or notification is required.

Pertinent Laws and Regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings 
in the Rating Schedule represent as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
should apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against a claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

The veteran's right forearm disability is currently evaluated 
as 40 percent disabling for severe incomplete paralysis under 
Diagnostic Code 8516.  That code sets forth the criteria for 
rating disabilities involving the ulnar nerve.  Under that 
code, when the evidence establishes complete paralysis 
characterized as "Griffin claw" deformity, due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and the thenar and 
hypothenar eminences; the loss of extension of the ring and 
little fingers, the inability to spread the fingers (or 
reverse), the inability to abduct the thumb; flexion of the 
wrist weakened, a 60 percent evaluation is assigned for the 
major extremity.  If the paralysis is severe, a 40 percent 
evaluation is assigned for the major extremity.  38 C.F.R. 
§ 4.124(a), Diagnostic Code 8516 (2007).

Neurologic disability is evaluated under 38 C.F.R. § 4.124(a) 
based on paralysis of the various nerve groups.  Under 
38 C.F.R. § 4.124(a), the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture of  complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, incomplete 
paralysis.  38 C.F.R. § 4.123.  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

Use of terminology such as "mild," "moderate," and "severe" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  38 C.F.R. §§ 4.2, 4.6 (2007).

Since the veteran is right hand dominant, his disability is 
rated as impairment of the major upper extremity.

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases for supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
shall not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the claimant).

A review of the medical records reveals that the veteran was 
exposed to shrapnel mortar fire in September 1950 and 
sustained missile wounds to the right elbow, left leg, and 
left buttock.  He received treatment and evaluation and a 
physical evaluation board gave him a principal diagnosis of 
ulnar nerve paralysis, incomplete, severe, major, with muscle 
injury to Group XVII (the Board notes that service connection 
is in effect for residuals of shell fragment wounds to the 
left buttocks and a 20 percent rating has been in effect 
since July 1954).

Of record is an October 2005 statement from the veteran's 
daughter referring to the severity of the veteran's right arm 
disability.

During the course of the appeal, the veteran was afforded VA 
examinations in January 2006.  One examination was focused on 
the hand, thumb, and fingers.  The claims file was reviewed 
by the examiner.  The veteran was taking Oxycodone for pain 
relief.  He used no assistive devices or braces.  He denied 
any adverse impact on activities of daily living.  However, 
he complained of increasing pain and numbness in the elbow, 
wrist and hand.  He described numbness in the ulnar two 
fingers, the ulnar side of the forearm, and pain of the 
elbow.  He described the pain currently as a 5 out of 10, but 
stated that it could flare up to an 8 out of 10.

On current examination of the elbow, he missed 10 degrees of 
extension.  He was able to flex to 140 degrees.  There was no 
further motion restriction due to pain, fatigue, 
incoordination, on active or repetitive motion.  Pronation to 
supination was symmetric to the opposite side.  There was 
mild pain with active range of motion with the elbow.  On 
examination of the hand he had decreased sensation globally 
of the ulnar two fingers.  He was able to make a fist and 
oppose all other fingers to the thenar and hypothenar 
eminence.  He was also able to oppose the thumb to index, 
middle, ring, and small fingers without difficulty.  Grip 
strength was described as symmetric to the opposite side.  

X-ray studies show shrapnel fragments throughout the elbow 
and forearm and some post-traumatic arthritis of the elbow.

He was given a diagnosis of post-traumatic arthritis of the 
right elbow and ulnar neuropathy.  The examiner stated that 
it was "more likely than not" that the veteran had 
significant increase in disability.  Reference was made to 
significant subjective complaints of pain, numbness, and 
weakness as a result of the ulnar neuropathy.  

The veteran was also accorded a neurologic disorders 
examination by VA in January 2006.  The claims file was 
reviewed by the examiner.  It was reported that about four 
years previously the veteran had undergone carpal tunnel 
syndrome surgery.  He complained of significant difficulties 
grasping and stated that he dropped objects from his hand.  
He had limitation in movement of the shoulder on the right 
side.  Numbness and tingling of the forearm was noted.  He 
could not rotate the arm to the back.  

Motor examination showed severe limitations and movement to 
the right upper extremity.  He could not elevate above the 
level of the shoulder.  He could not perform external and 
internal rotation of the elbow.  Strength was diminished with 
finger flexion from abduction and adduction, thumb 
opposition, and through fifth finger abduction.  There was 
weakness on wrist flexion.  Extension of the fingers and 
wrists was not affected.  Froment's sign was positive on the 
right.  Tinel sign was positive bilaterally.  Phalen sign was 
positive on the right.  There was decreased sensation to 
pinprick in the entire forearm area, with the exception of 
the back of the forearm.  Also, there was decreased pinprick 
sensation at the level of the wrist.

Reference was made to nerve conduction studies done in 2005 
showing electrodiagnostic evidence consistent with 
demyelinating peripheral neuropathy.

The examiner stated the veteran had neuropathy of the right 
ulnar nerve.  He believed the veteran also had median 
neuropathy with carpal tunnel syndrome release four years 
previously.  The veteran also had sensory changes that were 
consistent with the median antebrachii nerve.  These are more 
likely than not related to the injury in service.  There was 
severe limitation of function of the right upper extremity.  
The grading was severe, since the veteran was right-handed 
and this interfered significantly with performance.  The 
examiner stated the veteran also had severe peripheral 
neuropathy and that she did not think was related to service.

Reports of VA outpatient visits include one dated in April 
2006 when the veteran was seen in orthopedic surgery 
consultation.  The veteran stated that he was able to write 
with his right hand, but had to eat with the left hand.  He 
tended to drop things that were in his right hand.  
Examination findings included 75 degrees of abduction and 
forward elevation on the right with pain.  He had further 
forward elevation passively.  There was no pain to the 
anterior shoulders or lateral elbows.  There was no change in 
color, hydration, or temperature of the palms.  The 
impression was partial ankylosis of both shoulders with 
rotator cuff disease on the right.  Chronic ulnar neuropathy 
of the right was also indicated.  He was instructed in 
application of moist heat to both shoulders to be followed by 
active, assistive stretching exercises in the shoulders.

At the time of the hearing before the undersigned in July 
2007, the veteran and his daughter testified as to the impact 
of his right forearm disability on his ability to function.  
Reference was made to numbness, tingling, and pain in the 
hand (Transcript, page 3).  The veteran and his daughter 
stated that he dropped everything, even small items 
(Transcript, page 7).  It was indicated the veteran even had 
difficulty operating a steering wheel and opening a door 
(Transcript, page 8).

In view of the foregoing, the Board finds that the veteran's 
service-connected right forearm disability warrants the 
assignment of the next higher rating of 60 percent because of 
the severity of the symptomatology noted at the time of 
examinations in the recent past.  At the time of the 
neurological examination accorded the veteran by VA in 
January 2006, the examiner stated the veteran had severe 
limitation of function of the right upper extremity.  The 
grading was severe, and the examiner indicated that because 
the veteran was right-handed, this interfered significantly 
with his ability to function.  Strength was diminished and 
weakness was shown at the time of the examination.  The 
veteran has also been prescribed narcotic pain medication for 
his symptoms.  Accordingly, the Board finds that the right 
forearm disability symptom picture more nearly approximates 
the criteria for a 60 percent evaluation. 

In reaching its decision, the Board recognizes that other, 
nonservice-connected conditions contribute to the impairment 
of the upper extremity experienced by the veteran. 
Nonetheless, the evidence does not distinguish what degree of 
disability is attributable to the service-connected condition 
and what degree is not. Resolving the benefit of the doubt in 
the veteran's favor, the Board finds that this increase in 
the assigned evaluation is warranted. 




ORDER

Entitlement to a 60 percent disability evaluation is granted 
for residuals of a shell fragment wound to the right forearm, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.


	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


